Citation Nr: 0313596	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  97-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 20 percent disabling with a 
separate 10 percent evaluation for arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1946 to November 
1947.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1996 and later RO decisions that denied service 
connection for an acquired psychiatric disability, including 
post-traumatic stress disorder (PTSD); determined that new 
and material evidence had been submitted to reopen a claim 
for service connection for a back disability and denied 
service connection for such a disability based on a de novo 
review of the evidence, and denied an increased evaluation 
for a right knee disability (rated 20 percent) but assigned a 
separate 10 percent evaluation for arthritis of the right 
knee.  In an October 2002 decision, the Board granted service 
connection for major depression, but denied service 
connection for PTSD; and denied service connection for a back 
disability. 

Following the October 2002 decision, the Board undertook 
additional development on the issue of entitlement to service 
connection for a right knee disability, pursuant to authority 
under 38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of VCAA letters was 
invalidated by Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  The 
Board cannot decide the remaining issue without RO review of 
the additional evidence..

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the related 
regulatory revisions are completed.

2.  After the above development, the RO 
should review the claim for an increased 
evaluation for the right knee disability.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case addressing all evidence added to 
the record since the last supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is return to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




